Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I in the reply filed on 11 April 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 14 and 20 are withdrawn.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Regarding claim 1-11, 13, and 15-19, the claimed invention is directed to organizing human acitivity without significantly more (MPEP 2106.04(a)(2)(D). The claim(s) recite(s) “outputting a digital file of a final design of the abutment model, which includes the updates of the preceding steps, for Cam fabrication of the semi-custom abutment”. This judicial exception is not integrated into a practical application because performing solely virtual steps of displaying, receiving input, and outputting are based on an abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the system merely organizes virtual data and does not contain steps applying the data in a practical manner outside of simply organizing and displaying previously collected data and displaying the data.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1/15, the limitation “the updated abutment model” is indefinite. It is unclear how the abutment model is “updated”. For examination purposes it is construed to be a modified user-input value model.
Regarding claim 1/15, the limitation “emergence” is indefinite it is unclear what structure is encompassed therein.
Regarding claim 1/15, the limitation “receiving one or more user-input values for the dimensional options of the emergence of the selected base abutment model and one or more user-input values for the dimensional options of the topcap of the updated abutment model” is indefinite. It is unclear what is encompassed by the limitation as a whole and what is required to be an input value for “emergence of the selected base abutment model”. For examination purposes it is construed that input values are obtained from a visual/standardized manner from a model and visual/standardized patient data and merges the two to create an updated model.
Regarding claim 2, the limitation “by manual measurements” is indefinite. It is unclear what is encompassed by manual. For examination purposes it is construed to be anything done by hand including 3D scanner handheld units.
Claims 5 and 17 are indefinite as a whole. The claims state “without displaying the 3D model, and without displaying toggles or handles that a user can drag to manipulate the 3D model into any desired optimized size and shape”. If the “3Dscan model” was never received it is unclear how there would be a 3D model to display/toggle/handle/manipulate.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Giasson (US 2011/0196524).
Regarding claims 1, 4, and 8-12, Giasson discloses a method of designing a semi-custom dental abutment for a patient, comprising: 
displaying one or more interface features (600/620/700/610/500/260/170) that correspond to teeth options of a dental arch ([0063], the options of a prosthesis fit based on abutments and insertion angle of the abutments with the prosthesis); 
receiving a user-input selection of one of the teeth options of the dental arch ([0064]-[0065], “the technician can modify the insertion axis line 620” is a user-input selection of the teeth options of the arch.);
displaying a base abutment model that corresponds to the selected tooth option ([0065]-[0067], as the technician modifies the insertion axis between the abutment and prosthesis the practitioner would have a base abutment model.);
displaying one or more interface features that correspond to one or more dimensional options for an emergence of the selected base abutment model and one or more interface features that correspond to one or more dimensional options of a topcap (700) of the updated abutment model ([0064]-[0065] the insertion axis is adjusted and displayed to make a custom fit of a topcap 700 on an abutment 260 and can be adjusted to fit an entire bridge or individually.); 
receiving one or more user-input values for the dimensional options of the emergence of the selected base abutment model and one or more user-input values for the dimensional options of the topcap of the updated abutment model ([0064]-[0065] the insertion axis is adjusted and displayed to make a custom fit of a topcap 700 on an abutment 260 and can be adjusted to fit an entire bridge or individually.); 
displaying an updated abutment model with the emergence having an updated geometry based the user-input emergence values and with the topcap having an updated geometry based the user-input topcap values ([0064]-[0065], as the model is updated to fit based on the adjustments of the insertion axis line.); and 
outputting a digital file of a final design of the abutment model, which includes the updates of the preceding steps, for CAM fabrication of the semi-custom abutment ([0073], “CAD/CAM”);
(claim 4) wherein the interface features for designing the emergence and the topcap provide for receiving only a limited number of possible user-input values for each of the dimensional options for the emergence and the top cap ([0064]-[0065], the “draw line” is a singular line based on the arch and respective fit to find the angle of each axis of the abutments);
(claim 8) wherein the topcap-desinging interface features provide for receiving the user-input values for the topcap which include one or more user-input shoulder widths of the topcap that a prosthetic crown is to connect to ([0065], modfiyng the axis of 260 based on the relative shoulder width between the teeth to provide a custom fit abased on height and size of the prosthetic 700), and wherein the updated abutment model is displayed with the topcap having an updated shoulder width based the user-input topcap shoulder width values ([0064]-[0065]);
(claim 9) wherein the topcap-designing interface features provide for receiving the user-input values for the topcap which include one or more user-input heights of the topcap that a prosthetic crown is to connect to, and wherein the updated abutment model is displayed with the topcap having an updated height based the user-input topcap height values ([0064]-[0065], as the customization of the height/angle of the topcap is taken to account by the technician to make height and size adjustments for optimal adjustment to the jaw occlusion.);
(claim 10) wherein the topcap-designing interface features provide for receiving the user-input values for the topcap which include one or more user-input tilt angles of the topcap that a prosthetic crown is to connect to, and wherein the updated abutment model is displayed with the topcap having an updated tilt angle based the user-input topcap tilt angle values ([0064]-[0065], “insertion axis line”... “patient specific data”…”to ensure that the bridge fits properly, the insertion axis lines of each tooth prosthetic must have complimentary angles and orientations”);
(claim 11) further comprising: displaying one or more additional interface features that correspond to one or more additional options for the emergence or the topcap, receiving one or more additional user-input selections for the additional options for the emergence or the topcap, and displaying a further updated abutment model with the emergence and the topcap updated based o nthe additional user-input selections,
Wherein the additional user-input selections include a screw channel angle for aligned mounting to an existing implant and abutment connection size for matingly mounting to an existing implant ([0064]-[0065], based on patient specific data and the insertion axis, and also adjusting height and sizes to fit the topcap and maintain proper occlusion);
(claim 12) further comprising a CAM-usable digital file o the final design of the abutment model, wherein the file-outputting step includes sending the CAM-usable file to a fulfillment facility for obtaining the CAM-fabricated abutment ([0072]-[0073] construction and fabrication…done in CAD/CAM).
In the event Giasson fail(s) to teach all components in a singular embodiment. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Giasson to be present in a single embodiment, for the purpose of customizing a prosthesis fit based on a patient specific situation.
Claim(s) 2-3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Giasson (US 2011/0196524) in view of Warden (US 2012/0291284).
Regarding claims 2-3 and 5, Giasson discloses the claimed invention substantially as claimed as set forth above.
Giasson fail(s) to teach  (claim 2) wherein the user-input values for the dimensional options of the emergence and the topcap are obtained by manual measurements of the patient’s oral geometry including measurements relative to an existing implant that the abutment is to be designed to connect to; (claim 3) wherein the manual measurements are obtained by using a dental tool, by visual estimation, or by a combination thereof; (claim 5) wherien the abutment is semi-custom design designed based on the user-input values for dimensional options of the emergence and the topcap, without receiving a 3D scan model of the patient’s oral geometry including an existing implant, without displaying the 3d model, and without displaying toggles or handles that a user can drag to manipulate the 3d model into any desired optimized size and shape.
However, Warden teaches using a manual jig tool to make measurements of a patients situation for digital model use ([0096]-[0098]); and using an using an electronic tooth die which is obtained from (“a library of generic models” which are visual estimates/standard measurements obtained via tool measurements [0039]) and taking the standard data and modifying the model (200) based on such standardized measurements to produce an electronic model (300) to design custom abutments with specific surface/mounting flange requirements ([0093]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Giasson, by modifying the 3d scanner data to also incorporate traditional manual means of obtaining data (applicant notes in the instant spec [0037] that both modern and traditional measurement means are contemplated and functionally capable of working with the instant invention); (claim 5) wherein the abutment is semi-custom design designed based on the user-input values for dimensional options of the emergence and the topcap, without receiving a 3D scan model of the patient’s oral geometry including an existing implant, without displaying the 3d model, and without displaying toggles or handles that a user can drag to manipulate the 3d model into any desired optimized size and shape, as taught by Warden, for the purpose of using traditional measurement tools to asses a patient situation for digital modeling adjustments by a practicioner.
Claim(s) 6-7 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Giasson (US 2011/0196524) in view of Kuo (US 2009/0208897).
Regarding claims 6-7 and 15-18, Giasson discloses a method of designing a semi-custom dental abutment for a patient, comprising: 
displaying one or more interface features (600/620/700/610/500/260/170) that correspond to teeth options of a dental arch ([0063], the options of a prosthesis fit based on abutments and insertion angle of the abutments with the prosthesis); 
receiving a user-input selection of one of the teeth options of the dental arch ([0064]-[0065], “the technician can modify the insertion axis line 620” is a user-input selection of the teeth options of the arch.);
displaying a base abutment model that corresponds to the selected tooth option ([0065]-[0066], as the technician modifies the insertion axis between the abutment and prosthesis the practitioner would have a base abutment model.);
displaying one or more interface features that correspond to one or more dimensional options for an emergence of the selected base abutment model and one or more interface features that correspond to one or more dimensional options of a topcap (700) of the updated abutment model ([0064]-[0065] the insertion axis is adjusted and displayed to make a custom fit of a topcap 700 on an abutment 260 and can be adjusted to fit an entire bridge or individually.); 
receiving one or more user-input values for the dimensional options of the emergence of the selected base abutment model and one or more user-input values for the dimensional options of the topcap of the updated abutment model ([0064]-[0065] the insertion axis is adjusted and displayed to make a custom fit of a topcap 700 on an abutment 260 and can be adjusted to fit an entire bridge or individually.); 
displaying an updated abutment model with the emergence having an updated geometry based the user-input emergence values and with the topcap having an updated geometry based the user-input topcap values ([0064]-[0065], as the model is updated to fit based on the adjustments of the insertion axis line.); and 
outputting a digital file of a final design of the abutment model, which includes the updates of the preceding steps, for CAM fabrication of the semi-custom abutment ([0073], “CAD/CAM”).
Outputting the CAM-usable file for sending to a fulfillment facility for obtaining the CAM- fabricated abutment ([0073]);
Wherein the topcap-desining interface features provide for receiving the user-input values for the topcap which include one or more user-input heights and shoulder widths of the topcap that a prosthetic crown is to connect to, and wherein the updated abutment model is displayed with the topcap having an updated height and shoulder width based the user-input topcap height and shoulder width values ([0065]-[0067] describes accounting for spacing between teeth (i.e. shoulder width) and height and adjusting to fit a custom prosthesis);
(claim 18) further comprising: displaying one or more additional interface features that correspond to one or more additional options for the emergence or the topcap, receiving one or more additional user-input selections for the additional options for the emergence or the topcap, and displaying a further updated abutment model with the emergence and the topcap updated based o nthe additional user-input selections,
Wherein the additional user-input selections include a screw channel angle for aligned mounting to an existing implant and abutment connection size for matingly mounting to an existing implant ([0064]-[0065], based on patient specific data and the insertion axis, and also adjusting height and sizes to fit the topcap and maintain proper occlusion);
Giasson fail(s) to teach (claims 6/7/15) wherein the emergence-designing interface features provid for receiving the user-input values for the emergence which include one or more user-input widths and depths of a pocket margin surrounding an existing implant that the abutment is to connect to, and wherein the updated abutment model is displayed with the emergence having an updated width and height based the user-input pocket margin width and depth values; (claim 16) wherein the user-input values for the dimensional options of the emergence and the topcap are obtained by manual measurements of the patient’s oral geometry including measurements relative to an existing implant that the abutment is to be designed to connect to; wherein the manual measurements are obtained by using a dental tool, by visual estimation, or by a combination thereof; (claim 17) wherien the abutment is semi-custom design designed based on the user-input values for dimensional options of the emergence and the topcap, without receiving a 3D scan model of the patient’s oral geometry including an existing implant, without displaying the 3d model, and without displaying toggles or handles that a user can drag to manipulate the 3d model into any desired optimized size and shape.
However, Kuo teaches connecting a modeling system that uses a probe or electronic probe to provide the size of the pocket which is connected to a computer and additional meausuring devices ([0112]) such data is used with visual estimations of the CEJ and measurements of the gingival pocket at a number of reference locations ([0038]) by manually probing the pocket ([0039]) and comparing against different variables such as gingival attachment points and gingival lines ([0044]-[0046]) to come up with a virtual model which compares a patient situation and produces a semi custom appliances ([0067]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Giasson, by requiring (claims 6/7/15) wherein the emergence-designing interface features provid for receiving the user-input values for the emergence which include one or more user-input widths and depths of a pocket margin surrounding an existing implant that the abutment is to connect to, and wherein the updated abutment model is displayed with the emergence having an updated width and height based the user-input pocket margin width and depth values; (claim 16) wherein the user-input values for the dimensional options of the emergence and the topcap are obtained by manual measurements of the patient’s oral geometry including measurements relative to an existing implant that the abutment is to be designed to connect to; wherein the manual measurements are obtained by using a dental tool, by visual estimation, or by a combination thereof; (claim 17) wherien the abutment is semi-custom design designed based on the user-input values for dimensional options of the emergence and the topcap, without receiving a 3D scan model of the patient’s oral geometry including an existing implant, without displaying the 3d model, and without displaying toggles or handles that a user can drag to manipulate the 3d model into any desired optimized size and shape., as taught by Kuo, for the purpose of providing measurments for a digital model.
Claim(s) 13 is rejected under 35 U.S.C. 103 as being unpatentable over Giasson (US 2011/0196524) in view of Fridzon (US 2016/0374785).
Regarding claim 13, Giasson discloses the claimed invention substantially as claimed as set forth above.
Giasson fails to discloses a non-transitory storage device storing an instruction set for preforming the abutment semi-custom design method.
However, Fridzon discloses a non-transitory storage device which stores treatment instructions ([0090]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Giasson, by requiring a non-transitory storage device storing an instruction set for preforming the abutment semi-custom design method, as taught by Fridzon, for the purpose of providing a means for facilitating the processing files of a software interface.
Claim(s) 19 is rejected under 35 U.S.C. 103 as being unpatentable over Giasson (US 2011/0196524), in view of Kuo (US 2009/0208897), and further in view of Fridzon (US 2016/0374785).
Regarding claim 19, Giasson/Kuo discloses the claimed invention substantially as claimed as set forth above.
Giasson/Kuo fails to discloses a non-transitory storage device storing an instruction set for preforming the abutment semi-custom design method.
However, Fridzon discloses a non-transitory storage device which stores treatment instructions ([0090]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Giasson/Kuo, by requiring a non-transitory storage device storing an instruction set for preforming the abutment semi-custom design method, as taught by Fridzon, for the purpose of providing a means for facilitating the processing files of a software interface.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Strobel (2005/0170315) teaches data can be collected using scanners and manual measurements (par. 46).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW S FOLGMANN whose telephone number is (571)270-7397. The examiner can normally be reached Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DREW S FOLGMANN/Examiner, Art Unit 3772                                                                                                                                                                                                        
/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        6/21/2022